Citation Nr: 1027360	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus 
(flat feet).

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

At his May 2010 Board hearing, the Veteran asserted that he had 
injured his right shoulder in a 1974 inservice motor vehicle 
accident and currently experienced right shoulder residuals as a 
result.  The Board finds that this constitutes an informal claim 
for service connection for a right shoulder disorder, and this 
issue is accordingly referred to the RO for the appropriate 
development.

The issue of entitlement to service connection for bilateral pes 
planus is addressed in the Remand portion of the decision below, 
and is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Current diagnoses of bilateral sensorineural hearing loss and 
degenerative disc disease of the cervical spine are of record.

2.  The Veteran's service treatment records show no evidence of 
bilateral hearing loss in service, at the June 1975 service 
separation examination, or within one year of service discharge.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral hearing loss to his military 
service.  

4.  The Veteran's service treatment records show no evidence of a 
neck injury or diagnosed cervical spine disorder, in service, at 
the June 1975 service separation examination, or within one year 
of service separation.

5.  The probative and persuasive evidence of record does not 
relate the Veteran's cervical spine disorder to his military 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
military service, and right ear sensorineural hearing loss cannot 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  A cervical spine disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A May 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent to 
the establishment of an effective date and of the disability 
rating in that May 2006 letter.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained.  The RO attempted to obtain clinical 
records from Ft. Riley pertaining to claimed treatment in 1973, 
and from Ft. Irwin pertaining to claimed treatment in 1974.  
However, the National Personnel Records Center notified VA in 
September 2007 that those records were unavailable, and it 
appears that further attempts to search are futile.  Moreover, 
the identified private medical records have also been obtained, 
with the exception of the 1970s treatment records from Wamego 
City Hospital, which notified VA in May 2008 that it had 
destroyed those records in 1996.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Veteran indicated at his May 2010 Board hearing 
that he was not in receipt of disability benefits from the Social 
Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in December 2006 and March 2008; the 
Veteran has not argued, and the record does not reflect, that 
these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  Moreover, the December 2006 VA audiology examination 
addressed the functional limitations caused by the Veteran's 
hearing loss, and the impact of the Veteran's hearing loss on his 
daily functioning at home, to include certain interpersonal 
conversations and other situations.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696, (2009).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

At his May 2010 Board hearing, the Veteran asserted that his 
currently diagnosed sensorineural hearing loss was the result of 
acoustic trauma in service, sustained during his work as a 
helicopter door gunner and a wheeled vehicle mechanic.  He also 
argues that his cervical spine disorder resulted from the same 
inservice motor vehicle accident in which he sustained a low back 
injury (for which service connection has already been granted).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


Hearing Loss

In the case of sensorineural hearing loss, service connection may 
also be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a 
disability for VA purposes when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran's service treatment records show no evidence of 
bilateral hearing loss for VA purposes at any during his military 
service.  At the September 1971 service entrance examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
10
LEFT
15
5
0
5
15

Speech audiometry did not test speech recognition ability 
percentages.  At the June 1975 service separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
20
LEFT
25
10
10
15
15

Speech audiometry did not test speech recognition ability 
percentages.  There is also no postservice evidence of record, 
dated within one year of the Veteran's service separation, 
showing bilateral hearing loss that manifested to a compensable 
degree.  38 C.F.R. §§ 3.307, 3.309 (2009).  Nevertheless, service 
connection for hearing loss can still be established if medical 
evidence shows that a current impaired hearing disability is 
actually due to incidents during service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

Bilateral hearing loss is currently diagnosed.  At the December 
2006 VA audiology examination, the Veteran reported inservice 
noise exposure from 8-inch cannons, diesel trucks, light arms 
fire, machine gun fire, helicopters, and jets; subsequent to 
service, he worked in security and warehousing, and had no 
recreational postservice noise exposure.  The VA examiner 
diagnosed mild high frequency sensorineural hearing loss in the 
right ear, and mild sensorineural hearing los in the left ear, 
with a 96 percent word recognition ability in the right ear and a 
90 percent word recognition ability in the left ear.  Mild left 
ear sensorineural hearing loss was also noted in a March 2007 VA 
outpatient treatment record.  

Despite evidence of a current disorder, the probative and 
persuasive evidence of record does not relate the Veteran's 
bilateral hearing loss to his military service.  The December 
2006 VA examiner concluded that it was less likely as not that 
the Veteran's currently diagnosed hearing loss was caused by or 
the result of his military service.  The VA examiner recognized 
that the Veteran experienced reportedly significant noise 
exposure during his military service, but noted that since the 
damage from acoustic trauma occurs at the time of exposure, the 
Veteran's normal hearing examination at service separation 
verified that the Veteran's hearing acuity recovered from his 
inservice noise exposure without a permanent threshold shift 
(hearing loss).  Moreover, the examiner concluded, the aging 
process and the Veteran's postservice noise exposure were likely 
contributing factors to his current hearing loss.  This opinion 
is based on both current clinical findings, the Veteran's 
documented medical history, and consideration of the Veteran's 
service and postservice noise exposure.  Accordingly, the Board 
finds that it is probative evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (holding that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical and 
lay evidence).  

Moreover, there are no other objective, competent medical 
opinions to contradict this conclusion.  The Veteran's 
contentions as to the nexus between his bilateral hearing loss 
and his military service have been considered.  However, his 
statements have not been found as credible lay evidence by the 
Board.  Indeed, the Veteran indicated during his May 2010 Board 
hearing that he did not have a hearing examination at service 
separation because he desired to return to his new wife as 
quickly as possible.  However, the June 1975 service separation 
examination clearly shows that a hearing test was conducted, and 
that it was within normal limits for hearing acuity based on VA's 
definitions.  See Davidson, 581 F.3d at 1315-16; see also 
38 C.F.R. § 3.385.  Accordingly, service connection for bilateral 
hearing loss is not warranted.

Because the probative and persuasive evidence of record does not 
relate the Veteran's currently diagnosed bilateral hearing loss 
to his military service, and cannot be presumed to have been so 
incurred, the preponderance of the evidence is against his claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Cervical Spine Disorder

There is no evidence of a cervical spine disorder noted on the 
Veteran's September 1971 service entrance examination.  Two April 
1974 service treatment record detailed the Veteran's April 1974 
motor vehicle accident, in which the Veteran suffered multiple 
small superficial face and hand lacerations as well as a right 
shoulder contusion.  The June 1975 service separation examination 
report noted that the Veteran had chronic low back pain from that 
April 1974 motor vehicle accident, but showed no evidence of neck 
pain or a cervical spine disorder.  

Subsequent to service, an April 2003 private chiropractic 
treatment record showed that the Veteran experienced right 
shoulder pain which radiated to his neck.  Two April 2006 VA 
outpatient treatment records record the Veteran's complaints of 
neck pain, which he described as grabbing and twisting, and 
radiating to his left upper extremity in an ulnar distribution, 
intermittently since his 1974 motor vehicle accident, when his 
military truck flipped.  A March 2008 VA multiresonant imaging 
test showed cervical spine degenerative disc disease, but no 
cervical radiculopathy.  At the March 2008 VA spine examination, 
the Veteran reported that he experienced neck pain after a 1974 
motor vehicle accident, and described his current symptoms as a 
"kink" in his neck, with limited range of cervical spine 
motion, stiffness, weakness, guarding, and muscle spasms.  

Despite a documented cervical spine disorder, the probative and 
persuasive evidence of record does not show that it is related to 
service.  The March 2008 VA examiner opined that the Veteran's 
cervical spine disorder was less likely as not etiologically 
related to the 1974 motor vehicle accident.  In noting that the 
Veteran had an extensive injury to the right shoulder at the time 
the accident, with a large amount of ecchymosis, it was possible 
that a cervical spine injury had simultaneously occurred.  
However, there was a long duration of time where the Veteran did 
not seek medical or chiropractic help, following service, which 
to the examiner was prohibitive of finding that the current 
cervical spine disability was related to the inservice incident.   

The Board finds that this opinion is probative to the issue on 
appeal, as it considers the whole recorded history of the 
Veteran's injury, and provides a complete rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that 
most of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  There 
are also no other probative opinions of record which contradict 
that of the March 2008 VA examiner.  The Veteran's contentions as 
to the nexus between his cervical spine disorder and his military 
service, to include his 1974 motor vehicle accident, have been 
considered.  However, although he is competent to report his 
experience with neck pain, he does not have the ability to 
provide a medical diagnosis or nexus statement.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an 
example that a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be competent 
to identify a form of cancer).  In this case, the most competent 
and probative evidence is that from the VA examiner in March 
2008, who also considered the Veteran's contentions.  
Accordingly, service connection for a cervical spine disorder is 
not warranted.

Because the most probative and persuasive evidence of record does 
not relate the Veteran's cervical spine disorder to his military 
service or an incident therein, the preponderance of the evidence 
is against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-
56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine disorder is denied.


REMAND

The Veteran claims that his preexisting bilateral pes planus was 
aggravated by active military service.  Specifically, he asserts 
that he experienced foot pain throughout service, and after 
service wore insoles and was forced to wear tennis shoes to 
alleviate his foot pain.  The Veteran's service treatment records 
show that second degree pes planus was noted on the Veteran's 
September 1971 service entrance examination, but show no other 
evidence of foot symptomatology or treatment for pes planus, to 
include on the June 1975 service separation examination.  There 
are no postservice VA or private treatment records showing 
treatment for pes planus, which was also diagnosed at the January 
2007 VA examination.

On examination in January 2007, that VA examiner concluded that 
his currently diagnosed pes planus was "most likely due to 
genetics, body habitus, age, postservice employment, and other 
lifestyle conditions."   The Veteran provided additional sworn 
testimony at his May 2010 hearing as to why he believes that his 
preexisting pes planus was aggravated by service.  Hearing 
transcript, pages 23-27.  
The Veteran's statements as to his pes planus symptomatology in, 
and since, service are competent lay evidence of continuity.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that 
competent statements of continuous postservice foot pain and 
flatness of feet are material because the question of nexus 
involves continuity of symptomatology).  

A pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).   Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.   This includes medical 
facts and principles that may be considered to determine whether 
the increase is due to the natural progression of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.   Id. 
However, the increase need not be so severe as to warrant 
compensation.   Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Since the time of the last medical opinion, this additional sworn 
testimony may provide a different factual basis.  Once VA 
undertakes the effort to provide an examination it must obtain a 
fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   As such, remand is required to determine whether the 
Veteran's preexisting pes planus was permanently aggravated by 
active military service.  38 C.F.R. §§ 3.159, 3.326; see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the issue of entitlement to service connection for 
pes planus is remanded for the following actions:

1.  Obtain a supplemental opinion from the 
January 2007 examiner (or if unavailable, 
other appropriate medical practitioner) 
or, if deemed necessary, schedule the 
Veteran for a VA examination to determine 
the etiology of the claimed bilateral foot 
disorder.  Provide the claims file to the 
examiner and ensure that it is reviewed.  
Following a review of the service and 
postservice medical records and other 
evidence of record, including the hearing 
testimony, the examiner must state whether 
the Veteran's bilateral pes planus was 
permanently aggravated beyond its natural 
progression by military service.  A 
complete rationale must be provided for 
any opinion expressed.  

2.  When the development outlined above 
has been completed, readjudicate the issue 
of entitlement to service connection for 
pes planus.  If the benefit sought on 
appeal remains denied, provide an 
additional supplemental statement of the 
case to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the appeal 
to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


